Allowable Subject Matter

Claims 1, 4-7, 9-18, 21-24 and 26-31 (renumbered 1-25) are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not teach or suggest the limitations “wherein the configuration statements and the configuration update statements are declarative statements that conform to a declarative language, and the initial server configuration is defined in a server scene tree having a plurality of scene tree objects that respectively define a configuration parameter of an instance of a respective server kit class of a plurality of server kit classes, and wherein determining the initial server configuration based on the one or more configuration statements includes parsing one or more declarative statements to determine one or more configuration parameters of the server instance, determining a delta that indicates a difference between the one or more configuration parameters and one or more default configuration parameters of a default configuration of the one or more server instances and applying the delta to the server scene tree, including adding one or more new scene tree objects to the server scene tree based on the delta and/or altering a current configuration parameter of the scene tree object of the plurality of scene tree objects based on the delta to obtain the initial server configuration while the tool rechecks eligibility of the one or more devices such that the eligibility of the one or more devices for an upgrade is checked at least twice before the tool begins the refresh of the firmware”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANIL KHATRI/Primary Examiner, Art Unit 2191